UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



 YAKUBI,

             Petitioner,
                    v.                                     Civil Action No. 08-1229 (JDB)
 BARACK H. OBAMA, et al.,1

             Respondents.


                                             ORDER

         Based on respondents' notice of transfer of petitioner Yakubi filed August 1, 2008,

appointed counsel's representations in his filing dated August 22, 2008, stating that he has not

been able to communicate with petitioner, and the fact that a meeting with petitioner is now

unlikely, it is hereby ORDERED that counsel for petitioner shall, in writing and by not later than

February 17, 2009, show cause why the Court should not dismiss this action.

         SO ORDERED.




                                                            /s/
                                                     JOHN D. BATES
                                                 United States District Judge

Dated:       February 3, 2009




         1
        Former President George W. Bush was named as the original lead respondent in this
case. Pursuant to Federal Rule of Civil Procedure 25(d), the Court automatically substitutes his
successor, President Barack H. Obama, as the new lead respondent.